The jury returned the following special verdict:
The jury find that Alexander Reinhardt is a person of color within the third degree, and Alice Love is a white woman; that on or about the 27th of December last, both being at the time single persons, the rites of matrimony were celebrated between them in due form of law by a licensed minister of the Gospel; that they then resided in the county of Lincoln, and at the time of the finding of the bill of indictment they lived in said county as man and wife. Whether from this state of facts the defendants are guilty of fornication and *Page 548 
adultery, the jury are ignorant and pray the advice of the Court.
The Court being of the opinion that the defendants had a right under the law, to enter into a contract of marriage, ordered a verdict of not guilty to be recorded.
Whereupon the Solicitor prayed and obtained an appeal.
The principles involved in this case are the same as in the case of State
v. Hairston, decided at this term, and therefore the opinion in that case will be certified in this, to the end, c.
PER CURIAM.                                           Order accordingly.